SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended March 31, 2011 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-146744 CAPSALUS CORP. (Exact name of small business issuer as specified in its charter) Nevada 88-0338837 (State or other jurisdiction of (I.R.S. Employer Identification No.) Incorporation or organization) 3, SUITE 100, ATLANTA, GA 30339 (Address of principal executive offices) (888) 400-7179 (Issuer's telephone number) Capsalus Corp. , 974 Silver Beach Road, Belgium, WI 53004 (Former name, former address and former fiscal year, if applicable) Check whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2) of the Exchange Act. Yes ¨ No x As of May 19, 2011, 411,449,726 shares of common stock were outstanding. CAPSALUS CORP. Index Part I - FINANCIAL INFORMATION Item 1 Financial Statements Consolidated Balance Sheets at March 31, 2011 (unaudited) and December 31, 2010 (audited) 2 Consolidated Statements of Operations for the quarter ended March 31, 2011 and 2010 (unaudited) 3 Consolidated Statements of Cash Flows for the quarter ended March 31, 2011 and 2010 (unaudited) 4 Notes to Consolidated Financial Statements (unaudited) 5 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 3 Qualitative and Quantitative Disclosures about Market Risk 17 Item 4 Controls and Procedures 17 Part II - OTHER INFORMATION Item 1 Legal Proceedings 17 Item 1A Risk Factors 17 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3 Defaults Upon Senior Securities 18 Item 4 Submission of Matters of a Vote of Security Holders 18 Item 5 Other Information 18 Item 6 Exhibits 18 Signatures 19 CAPSALUS CORP. CONSOLIDATED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS CURRENT ASSETS Cash $ $ Current assets of discontinued operations Other current assets - Total Current Assets Property and equipment, net Goodwill Intangible assets, net Investments TOTAL ASSETS $ $ CURRENT LIABILITIES Accounts payable $ $ Accrued compensation Accrued interest Preferred unit subscription payable Current liabilities of discontinued operations Short-term notes payable and other debt Current portion of long-term debt obligations Total Current Liabilities Long-term debt obligations, net of current portion STOCKHOLDERS' DEFICIT Common stock, $.001 par value, 500,000,000 shares authorized, 410,439,589 and 388,620,388 shares issued and outstanding at March 31, 2011 and December 31, 2010, respectively Treasury stock ) ) Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements 2 CAPSALUS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended March 31, Sales, net $
